Per Curiam.
The Practice act (Gen. Stat.,p. 2586, pl. 319) denies costs to a plaintiff where he does not recover above $200, exclusive of costs, except where title to land comes in question, or “ where the parties to a suit, in which the amount recovered, exclusive of costs, exceeds $100, do hot reside in the same county.” In this case, the plaintiff is a corporation of another state, and it is argued that the exception quoted should be construed to apply only where the parties reside in different counties in this state. The language of the statute is too plain to admit of construction. The parties to the suit certainly do not reside in the same county. Costs were properly awarded under the general law. Gen. Stat., p. 2577, § 265.
The motion is denied, with costs.